Citation Nr: 0725470	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-44 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, manifested by pain.

2.  Entitlement to service connection for excessive 
fatigue/chronic fatigue syndrome, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for sleep apnea, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for the residuals of a 
stroke, not including headaches.  

5.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.  He served in Saudi Arabia from September 1990 
to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

In a letter to VA dated in April 2007, the veteran withdrew 
his request for a video hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

The Board notes that the veteran was granted service 
connection for headaches in a September 2004 RO decision.  
Therefore, headaches cannot be considered as a residual of a 
stroke because the veteran is already being compensated for 
this disability.

The issue of entitlement to service connection for bronchitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral knee disability, manifested by pain, has not 
been shown to be causally or etiologically related to the 
veteran's military service. 

2.  Excessive fatigue/chronic fatigue has not been shown to 
be causally or etiologically related to the veteran's 
military service. 

3.  Sleep apnea has not been shown to be causally or 
etiologically related to the veteran's military service. 

4.  The veteran was not found to have any residuals of a 
stroke on his official service entrance medical examination, 
and the presumption of soundness has not been rebutted.

5.  The residuals of a stroke, not including headaches, if 
any, have not been shown to be causally or etiologically 
related to the veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability, manifested by pain, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

2.  The criteria for service connection for excessive 
fatigue/chronic fatigue have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

3.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).

4.  The residuals of a stroke, not including headaches, were 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims for 
service connection for sleep apnea, excessive fatigue, and a 
bilateral knee disability, a letter dated in September 2003 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A letter dated in August 2006 
fully satisfied the duty to notify provisions for bronchitis 
and the residuals of a stroke.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the August 2006 letter was not 
sent prior to initial adjudication of the veteran's claims 
for bronchitis and the residuals of a stroke, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in April 2007.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The letters 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  The Gulf War 
Undiagnosed Illness guide was also enclosed.  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  Finally the letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In a letter 
dated in August 2006, the veteran was provided with notice of 
the type of evidence necessary to establish disability 
ratings or the effective dates for the disabilities on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was afforded a VA 
examination in connection with his claims in August 2004.  
The Board finds that there is sufficient medical evidence of 
record to decide the claims herein.  38 C.F.R. § 3.159, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).



1.  Bilateral Knee Disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
knee disability.  His service medical records were absent for 
complaints, treatment, or a diagnosis of a knee disorder or 
indications of knee pain.  Although a private examiner did 
opine that the veteran's knee pain was possibly the result of 
strain during service, the more persuasive medical evidence 
of record indicates that his knee pain is related to his 
morbid obesity.  Therefore, service connection cannot be 
granted.

The veteran contended that his bilateral knee disability is 
the result of his strenuous service duties, including 
climbing on and off tanks.  There were no findings of 
bilateral knee pain or a bilateral knee disability in 
service.  The veteran indicated that he had swollen or 
painful joints on the May 1987 enlistment report of medical 
history.  However, swollen or painful joints were related to 
right ankle swelling during basic training and there were no 
indications of knee pain.  Additionally, the May 1987 
enlistment examination was negative for complaints, treatment 
or diagnoses of a knee disorder.  The Board finds it 
significant that the veteran returned from Saudi Arabia in 
March 1991 and, although his separation from service was not 
until January 1992, his service medical records were absent 
for complaints of knee pain.  

The first post-service medical record pertaining to the 
veteran's bilateral knee disability claim was a September 
1999 private x-ray report of his left knee from a private 
hospital, C.C.H., which found no bony fracture or dislocation 
and no significant degenerative changes.  The impression was 
unremarkable examination.  The Board finds the absence of 
documented complaints of bilateral knee pain until 
approximately 1999 noteworthy, as it does not support 
continuity of symptomatology after service.  

During the August 2004 VA Gulf War examination, the veteran 
indicated intermittent arthralgias with stiffness in his 
joints, particularly in his knees.  The examiner indicated 
that there was no redness or warmth in the joints.  Physical 
examination of the joints showed free range of motion with no 
acute findings and the joints and extremities were 
essentially benign.  There was no straight leg raise sign.  
The peripheral neurological examination was also essentially 
intact.  

The veteran reported that he took medication for nerve pain 
in his knees.  The veteran provided a copy of a prescription 
signed by private doctor, Dr. D.W., in October 2004 for 
Neurotin.  The veteran wrote next to the copy of the 
prescription "nerve damage in knee."  In an October 2004 
treatment entry, Dr. D.W. indicated that the Neurontin was 
for a burning sensation in his left leg.  The veteran also 
provided a copy of a prescription for Gabapentin first filled 
in November 2004, which was noted to be used to relieve nerve 
pain associated with shingles infection in adults.  Even 
assuming, without deciding, that the veteran was prescribed 
medication for nerve damage in his knees, this does not 
establish that any nerve damage was related to his service.  
Further, there were no notations of knee nerve damage in Dr. 
D.W.'s records or in any other post-service medical records.  

The Board acknowledges a December 2004 letter from private 
physician Dr. D.W. who noted that the veteran had 
intermittent problems with bilateral knee pain since he 
returned from Desert Storm.  Dr. D.W. indicated that these 
symptoms could be the result of exposure to chemicals in 
Desert Storm but there were other contributing factors.  
Although Dr. D.W. reflected that jumping on and off tanks 
could case knee pain, she noted that the veteran was 
overweight and she indicated that weight bearing joints wear 
out quicker in someone who is overweight.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).

The Board finds Dr. D.W.'s opinion speculative and therefore 
not persuasive.  Although she stated that the veteran's 
bilateral knee pain could be related to exposure to chemicals 
or jumping on and off tanks, she does not provide 
justification for her opinion.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  However, Dr. D.W. did explain 
that the veteran's weight could be a factor contributing to 
his knee pain because excessive weight causes joints to wear 
out more quickly.  Importantly, in a September 2003 letter, 
Dr. D.W. noted that she had treated the veteran since 1994 
and the Board has treatment records from Dr. D.W. dated from 
approximately 1999 to 2004.  Therefore, the Board finds it 
significant that, although Dr. D.W. has treated the veteran 
since 1994, the treatment records do not contain findings of 
bilateral knee pain.  Thus, Dr. D.W.'s opinion is not 
supported by her treatment entries and is therefore not 
persuasive.  

However, VA treatment entries indicated that the veteran's 
knee pain is related to his obesity and provide persuasive 
rationale to support this conclusion.  The veteran's obesity 
is noted throughout his post-service treatment records.  In 
particular, a September 2005 VA x-ray of the veteran's left 
knee revealed prominent soft tissues that were most likely 
consistent with body habitus.  An October 2005 VA treatment 
entry reflected that the veteran reported left knee pain 
after falling down steps eight months prior.  X-rays taken at 
the time were negative.  The veteran noted that his knee pain 
was still ongoing and that he planned to lose weight.  The 
veteran had functional range of motion in his bilateral knees 
with an assessment of signs and symptoms of chrondomalacia 
patella.  The examiner commented that the veteran was in need 
of a serious weight reduction plan.  

The Board has considered the veteran's statements that he has 
had knee pain since service.  In accordance with Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his current bilateral knee disability to his service.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the veteran's 
allegations, as discussed above, the evidence does not show a 
link to his service but instead to his obesity.  Although the 
veteran might sincerely believe that his current bilateral 
knee disability is related to his service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In sum, although Dr. D.W. indicated that the veteran had 
intermittent bilateral knee pain since returning from Desert 
Storm, the accompanying treatment records from Dr. D.W. do 
not document complaints of bilateral knee pain.  In fact, the 
first post-service record of treatment for knee pain was the 
September 1999 left knee x-ray with unremarkable findings 
taken seven years after the veteran's separation from service 
in January 1992, which does not support a finding of 
continuity of symptomatology after service.  Further, the 
more persuasive medical evidence suggests that the etiology 
of the veteran's knee pain is his obesity.  38 C.F.R. 
§ 3.317(a)(2)(C)(ii).  Considering all the evidence together, 
the Board concludes that the absence of complaints of knee 
pain in service or until seven years after his separation 
from service combined with the more probative medical 
evidence suggesting that his current bilateral knee problems 
are related to his obesity weigh against the veteran's claim.  
38 C.F.R. §§ 3.303, 3.317.  

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for a 
bilateral knee disability.  Therefore service connection for 
a bilateral knee disability is not warranted.  38 C.F.R. 
§ 3.303.  The evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).

2.  Excessive fatigue/Chronic fatigue syndrome

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for excessive 
fatigue/chronic fatigue syndrome (hereinafter referred to as 
chronic fatigue).  His service medical records were absent 
for complaints, treatment, or a diagnosis of chronic fatigue.  
Although the veteran does have a diagnosis of chronic fatigue 
and a private examiner did opine that his chronic fatigue was 
possibly the result of chemicals during service, the record 
does not support the diagnosis and there are no medical 
findings or documentation of chronic fatigue for six months 
of more.  Therefore, service connection cannot be granted.

The May 1987 enlistment examination and report of medical 
history were negative for complaints, treatment, or diagnoses 
of chronic or excessive fatigue.  Further, his service 
medical records contained no complaints, treatment, or 
diagnoses of chronic or excessive fatigue.  

The first post-service medical evidence of fatigue was in a 
May 2002 treatment entry from Dr. D.W. which indicated that 
the veteran had a lot of problems with malaise fatigue 
symptoms.  During the August 2004 VA Gulf War examination, 
the veteran reported a history of chronic fatigue.  He 
indicated that the fatigue improved with the use of a device 
for his sleep apnea.  The veteran stated that the problem 
developed mainly over the last five years.  The examiner 
indicated that review of his private treatment records did 
not indicate a particular history of chronic fatigue.  
However, the examiner diagnosed chronic fatigue.  

The Board acknowledges a December 2004 letter from private 
physician Dr. D.W. who noted that the veteran had 
intermittent problems with malaise fatigue symptoms since he 
returned from Desert Storm.  Dr. D.W. indicated that these 
symptoms could be the result of exposure to chemicals in 
Desert Storm but there were other contributing factors.  Dr. 
D.W. commented that malaise fatigue was a very generic 
symptom that could be associated with a lot of different 
medical illnesses.  

However, the Board finds Dr. D.W.'s opinion speculative and 
therefore not persuasive.  Although she stated that the 
veteran's fatigue could be related to exposure to chemicals, 
she does not provide justification for her opinion.  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
As noted above, Dr. D.W. has treated the veteran since 1994 
and the Board has treatment records from Dr. D.W. dated from 
approximately 1999 to 2004.  Therefore, the Board finds it 
significant that although Dr. D.W. has treated the veteran 
since 1994, the treatment records only contain one notation 
of fatigue in May 2002.  Therefore, Dr. D.W.'s opinion is not 
supported by her treatment entries and is therefore not 
persuasive.  

Further, although the August 2004 VA examiner diagnosed 
chronic fatigue, the Board finds it significant that he noted 
that the veteran's medical records did not indicate a history 
of chronic fatigue.  Black, 5 Vet. App. at 180.  Therefore, 
the August 2004 VA examiner's diagnosis is not supported by 
the evidence and is therefore not persuasive.  

The Board acknowledges the veteran's claims that he has 
suffered from excessive fatigue since the Gulf War but 
particularly in the last five years.  However, the veteran's 
statements are not consistent with the medical evidence of 
record.  Although the record contains treatment records dated 
as early as 1999, the Board finds it significant that there 
is only one treatment entry documenting excessive fatigue.  
Because these records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  Lilly's: An Introduction to the Law of Evidence, 
2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), 
expand the hearsay exception for physical conditions to 
include statements of past physical condition on the 
rationale that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  Therefore, the Board affords more 
probative weight to what amounts to the lack of medical 
evidence documenting chronic fatigue than to the veteran's 
statements.  

The Board does acknowledge the medical literature submitted 
by the veteran throughout his appeal regarding Gulf War 
related illnesses.  However, this evidence is general in 
nature and no examiner has specifically related the 
information contained therein to the veteran.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board finds that it is of little probative value in this 
case.  

In sum, although Dr. D.W. indicated that the veteran had 
malaise fatigue symptoms since returning from Desert Storm, 
the accompanying treatment records from Dr. D.W. do not 
document complaints of chronic fatigue.  Further, the August 
2004 VA examiner's finding of chronic fatigue is not 
supported by medical evidence.  In fact, the only medical 
record documenting chronic fatigue was in May 2002, which 
does not meet the definition of a chronic disability for VA 
purposes.  38 C.F.R. § 3.317(a)(C)(4).  Considering all the 
evidence together, the Board concludes that the absence of 
complaints of chronic fatigue in service and the absence of 
documented findings of chronic fatigue for a period of at 
least six months after service weigh against the veteran's 
claim.  38 C.F.R. §§ 3.303, 3.317.  

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for chronic 
fatigue, and therefore service connection is not warranted.  
The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

3.  Sleep apnea

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for sleep 
apnea.  At the onset, the Board notes that sleep apnea is a 
diagnosed disability and is therefore not subject to the 
regulations covering undiagnosed illnesses.  38 C.F.R. 
§ 3.317.  Thus, this claim will be considered on a direct 
service connection basis.  In this regard, the veteran's 
service medical records were absent for complaints, 
treatment, or a diagnosis of sleep apnea.  Further, the post-
service medical evidence of record indicates that his sleep 
apnea is related to his morbid obesity, not his military 
service.  Therefore, service connection cannot be granted.

The medical evidence of record is absent for indications that 
the veteran's sleep apnea is related to his service.  In 
fact, the medical evidence of record reflected that his sleep 
apnea is related to his obesity.  The first diagnosis of 
obstructive sleep apnea appeared in an October 2002 private 
treatment report from a sleep disorder center, D.R.  The 
report recommended weight reduction and continuing the BIPAP 
as treatment for the veteran's sleep apnea.  During the 
August 2004 VA Gulf War examination, the examiner noted that 
the veteran was evaluated in October 2002 for sleep apnea.  
The diagnosis was obstructive sleep apnea, controlled with 
BIPAP.  

An October 2004 treatment entry, signed by Dr. D.W., 
reflected that the veteran had a cough and shortness of 
breath at night as well as increasing abdominal girth and 
obesity.  She noted that the veteran was on CPAP for sleep 
apnea.  Dr. D.W. opined that it might be related to 
gastroesophageal reflux disease which is not service-
connected.  

The Board does acknowledge the medical literature submitted 
by the veteran throughout his appeal regarding Gulf War 
related illnesses.  However, this evidence is general in 
nature and no examiner has specifically related the 
information contained therein to the veteran.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board finds that it is of little probative value in this 
case.  

The Board has considered the veteran's statements that he 
suffered with sleep and breathing problems shortly after his 
military service.  In accordance with Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir., 2006), the Board concludes that the 
lay evidence presented by the veteran concerning his 
continuity of symptoms after service is credible and 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his current sleep apnea to his service.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other 
words, even accepting the veteran's allegations, no medical 
professional has ever linked his sleep apnea to any remote 
incident of service but instead it has been suggested that it 
is related to his obesity.  Although the veteran may 
sincerely believe that his sleep apnea is related to his 
period of service, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As such, the record revealed that the veteran was first 
diagnosed with sleep apnea in October 2002, approximately 12 
years after his separation from service.  There were no 
findings of sleep apnea in-service and there is no medical 
evidence indicating that his sleep apnea is related to his 
service, and because it is a diagnosed illness, it is not 
subject to the provisions of 38 C.F.R. § 3.317.  Absent such 
a nexus, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for sleep apnea is denied.

4.  Residuals of a stroke, not including headaches

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In cases where the disease or injury 
at issue is not noted on the entrance examination, a two-
pronged test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the preexisting disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of a stroke.  In this case, the presumption of 
soundness applies because the veteran's May 1987 enlistment 
examination did not note any residuals of a stroke.  Although 
there is some evidence indicating that the veteran may have 
had a preexisting disorder, including his own statements and 
those of medical professionals, the Board finds that there is 
insufficient evidence establishing that any residuals of a 
stroke clearly and unmistakably existed prior to service.  
Significantly, on the May 1987 enlistment examination the 
veteran's head, scalp, and neurological findings were 
clinically normal.  Thus, as a matter of law, the presumption 
of soundness cannot be rebutted, and the Board must find that 
any residuals of a stroke did not preexist his period of 
service.  Therefore, the Board's analysis must turn to the 
issue of whether the residuals of a stroke were incurred 
during the veteran's active service.  See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  VAOPGCPREC 3-03 
(July 16, 2003).

In his December 2004 Form 9, the veteran contended that his 
stroke might have been caused by head injuries he sustained 
during service either in 1988 when a heater exploded in his 
face or in 1991 when a fire extinguisher exploded while he 
was driving a tank, causing his head to hit the wall.  Since 
that time, he claimed to have headaches and elevated blood 
pressure which he alleged could have contributed to his 
stroke.  As noted in the introduction, the veteran was 
service-connected for headaches based on an undiagnosed 
illness in a September 2004 RO decision.  Therefore, as he is 
already being compensated for headaches, headaches cannot be 
considered as a residual of a stroke for compensation 
purposes because that would result in double compensation for 
the same disability.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).
The veteran's service medical records were absent for 
complaints, treatment, or a diagnosis of a stroke, residuals 
of a stroke, or head injury during service.  The veteran 
reported on his May 1987 enlistment report of medical history 
that he had a previous head injury.  He elaborated that in 
1976, he was in a car accident and sustained a laceration to 
the right side of his forehead, fractured rib, broken leg, 
and was in a coma for two weeks.  Importantly, a January 1988 
applicant prescreening form reflected that the veteran was in 
a car accident at age seven but had no problems since.  In 
July 1988, the service medical records reflected that the 
veteran incurred trauma to his eyes from a heater explosion.  
However, there was no indication that he suffered a head 
injury or a stroke as a result.  The service medical records 
were absent for documentation of a head injury that the 
veteran alleged happened in 1991.  As such, there was no in-
service documentation of a head injury, stroke, or residuals 
of a stroke that occurred during service.  

In fact, the evidence of record revealed that the veteran has 
not consistently reported his alleged in-service head 
injuries.  The Board notes that in November 2001, the veteran 
sustained a two cm laceration on the occipital area of his 
head while at work which was sutured by Dr. D.W.  The post-
service medical evidence showed a May 2003 treatment entry 
from Dr. D.W. which noted that the veteran had an abnormal CT 
that showed a stroke.  The veteran reported no previous 
history of head trauma except when he was seven years old and 
was in a coma for two weeks.  Dr. D.W. did not feel this 
explained the abnormality and felt an MRI was appropriate.  A 
May 2003 MRI revealed a left temporal CVA (cardiovascular 
incident).  The veteran said that he thought his head injury 
occurred on the right side when he was seven.  A carotid 
ultrasound taken that same day was negative.  A May 2003 
private x-ray report from C.C.H. which was created to obtain 
information about his left temporal stroke found normal four 
vessel evaluation of the neck and antegrade flow in the 
vertebral vessels.  

Importantly, in a September 2003 letter, Dr. D.W. noted that 
the veteran had just recently developed a problem with 
headaches.  Dr. D.W. indicated that the veteran stated that 
his headaches began in 1991 but had subsequently gotten 
worse.  Significantly, Dr. D.W. noted that an MRI of the 
brain showed a previous frontal infarct from an injury as a 
child with a significant head injury which might have caused 
the previous frontal infarct.  

During the August 2004 VA Gulf War examination, the veteran 
reported having headaches since returning from the Gulf but 
did not mention his alleged in-service head injuries.  The 
examiner reported Dr. D.W.'s findings regarding the veteran's 
stroke, which as noted, did not indicate any head injuries 
during service.  Examination of the head was normal and the 
cranial nerves were intact in August 2004.  The diagnosis was 
status post left frontal lobe infarct with no particular 
residuals.  The examiner opined that it was apparently 
related to his childhood head injury.  

In fact, the record reflected that the veteran did not 
mention sustaining head injuries in-service to a medical 
professional until a November 2004 VA treatment entry which 
documented the veteran's reports of having headaches since a 
right sided head injury in 1991.  In February 2005, a VA 
examiner noted that the veteran had a left frontal scar and a 
history of a head injury during childhood.  However, there 
was no mention of head injuries after childhood.  During a 
December 2005 VA audiological examination, the veteran 
reported that he sought treatment for head trauma in 1991 
after an explosion and again in 1998 after a heater blew up 
and caused a flash explosion which injured his eyes.  

The Board finds that the veteran's statements that he 
suffered a head injury in-service are not consistent with the 
medical evidence of record.  Although there is in-service 
documentation of a heater explosion in 1988, the 
contemporaneous medical records did not indicate that the 
veteran suffered a head injury.  Further, the service medical 
records were absent for any treatment for a head injury in 
1991.  Additionally, the Board finds it significant that the 
veteran has not consistently reported receiving head injuries 
in-service to medical professionals.  Importantly, despite 
the fact that the veteran underwent a series of tests in May 
2003 to determine the etiology of his stroke, there was no 
indication in Dr. D.W.'s treatment records that the veteran 
reported his alleged in-service head injuries.  In fact, he 
only consistently reported his pre-service head injury.  
Because these records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  Lilly's: An Introduction to the Law of Evidence, 
2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), 
expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  Therefore, the Board affords more 
probative weight to what amounts to the lack of medical 
evidence documenting the incurrence of a head injury or 
stroke in-service.  Further, although the veteran is 
competent to report he had headaches since service, he is not 
competent to opine as to their etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the 
Board notes that although the veteran might sincerely believe 
that any residuals of a stroke are related to service, he, as 
a layperson, is not qualified to render a medical opinion as 
to etiology or diagnosis.  Id.

In sum, the Board concludes that the residuals of a stroke 
did not manifest during service and have not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.  There is no in-service documentation of a head 
injury and there is no persuasive medical evidence indicating 
that any residuals of a stroke are related to his service.  
Further, the more persuasive medical evidence indicates that 
the veteran's stroke was related to a pre-service head 
injury.  Absent such a nexus to service, service connection 
cannot be granted.  38 C.F.R. § 3.303.  Therefore, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for the residuals of a 
stroke.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of a stroke is denied.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for excessive 
fatigue/chronic fatigue syndrome, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for sleep apnea, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for the residuals of a 
stroke, not including headaches, is denied.  


REMAND

5.  Bronchitis

As a preliminary matter, the Board notes that in a January 
2006 RO decision, the veteran was denied service connection 
for chest pain and shortness of breath, to include as due to 
an undiagnosed illness.  However, the only claim before the 
Board is entitlement to service connection for bronchitis.  
Therefore, the Board will focus on the evidence of record 
related specifically to bronchitis.  

In his October 2004 notice of disagreement (NOD), the veteran 
stated that he believed the breathing problems he had during 
service, specifically pneumonia, contributed to his chronic 
bronchitis.  The veteran contended in his December 2004 Form 
9 that he has had bronchitis at least once or twice a year 
since returning from the Gulf.  The veteran claimed that his 
bronchitis was the result of breathing smoke from the burning 
oil wells in the Gulf.  The Board finds, as will be discussed 
below, that a VA examination is necessary to determine 
whether the veteran's recurrent bronchitis is related to his 
service.  

The veteran's service medical records reflected treatment for 
breathing related problems in-service.  The veteran's May 
1987 enlistment report of medical history indicated that he 
had coughed up blood from sinusitis and nose bleeding.  The 
May 1987 enlistment examination was negative for complaints, 
treatment, or diagnoses of bronchitis.  A document entitled 
master problem list noted that the veteran had upper 
respiratory infections in February 1988, September 1988, 
January 1989, and pharyngitis in June 1991.  The service 
medical records reflected treatment for an upper respiratory 
infection in March 1989, productive cough in April 1989, 
pharyngitis in May 1991, and in December 1991 the assessment 
was strep throat or tonsillitis.  

The veteran's post-service medical records showed private 
treatment entries written by Dr. D.W. which reflected 
assessments of acute bronchitis beginning shortly after his 
separation from service in November 1995, February 2001, May 
2001; and asthmatic bronchitis in March 1997, December 1999, 
September 2000, October 2002.

During the August 2004 VA Gulf War examination, the veteran 
denied chronic nasal or sinus symptoms but did indicate 
occasional shortness of breath with exertion but no 
particular wheezing and no cough.  The examiner noted that 
the veteran was hospitalized for pneumonia in 1993 and 
intermittent bronchitis was noted since 1993 in the claims 
file.  The veteran reported treatment for bronchitis about 
once or twice yearly.  He denied orthopnea, chest pain, 
palpitations, or edema.  The veteran had stopped smoking four 
years previously but before smoked about one to one and a 
half packs a day for 16 years.  The veteran's nose, sinuses, 
mouth, throat, and chest were unremarkable.  The diagnosis 
was intermittent bronchitis with a history of pneumonia and 
mild restrictive disease.  An August 2004 chest x-ray 
revealed no active disease.  

A December 2004 letter from private physician, Dr. D.W., 
noted that the veteran had intermittent problems with 
bronchiolar infections since he returned from Desert Storm.  
Dr. D.W. indicated that these symptoms could be the result of 
exposure to chemicals in Desert Storm but there were other 
contributing factors.  Specific to bronchitis, the veteran 
had a history of smoking.  

A February 2005 VA record noted possible bronchospastic 
disease.  A June 2006 VA record indicated that he had viral 
bronchitis.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran for a VA 
examination to evaluate his bronchitis.  
The examiner should indicate any findings 
in detail and order any special studies or 
tests which are necessary.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
indicated whether the veteran has 
bronchitis or chronic bronchitis..  

b.  If bronchitis or chronic bronchitis 
is found, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including 
the service medical records, private 
treatment reports, and VA treatment 
reports--as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's bronchitis, is the result 
of his breathing problems (such as upper 
respiratory tract infections which are 
listed below) that occurred during his 
periods of active service (January 1988 
to January 1992).  The Board is 
particularly interested in whether the 
veteran's bronchitis is related to his 
contentions of in-service exposure to 
chemicals and breathing fumes from 
burning oil wells while serving in Saudi 
Arabia from September 1990 to March 1991.  
Therefore, the examiner should opine as 
to the relationship, if any, between the 
veteran's service in Saudi Arabia 
(September 1990 and March 1991) and his 
bronchitis.  

In particular, the examiner should please 
consider the service medical records 
including the May 1987 enlistment 
examination which was negative for 
complaints, treatment, or diagnoses of 
bronchitis; a document entitled, "Master 
Problem List", which noted that the 
veteran had upper respiratory infections 
in February 1988, September 1988, January 
1989, and pharyngitis in June 1991; 
treatment for an upper respiratory 
infection in March 1989; productive cough 
in April 1989; pharyngitis in May 1991; 
and the December 1991 assessment of strep 
throat or tonsillitis.  Please also 
consider the veteran's post-service 
medical records which included private 
treatment entries written by Dr. D.W. 
reflecting assessments of acute 
bronchitis in November 1995, February 
2001, May 2001; and asthmatic bronchitis 
in March 1997, December 1999, September 
2000, October 2002.  Please note the 
August 2004 VA Gulf War examination in 
which the veteran denied chronic nasal or 
sinus symptoms but did indicate 
occasional shortness of breath with 
exertion but no particular wheezing and 
no cough; notations that the veteran was 
hospitalized for pneumonia in 1993, had 
intermittent bronchitis since 1993, and 
reported treatment for bronchitis about 
once or twice yearly.  Please also note 
that the veteran denied orthopnea, chest 
pain, palpitations, or edema.  The 
veteran had stopped smoking four years 
previously but before smoked about one to 
one and a half packs a day for 16 years.  
The veteran's nose, sinuses, mouth, 
throat, and chest were unremarkable.  The 
diagnosis was intermittent bronchitis 
with a history of pneumonia and mild 
restrictive disease.  A August 2004 chest 
x-ray revealed no active disease.  

Please also refer to the December 2004 
letter from private physician Dr. D.W. 
that noted that the veteran had 
intermittent problems with bronchiolar 
infections since he returned from Desert 
Storm.  Dr. D.W. indicated that these 
symptoms could be the result of exposure 
to chemicals in Desert Storm but there 
were other contributing factors.  
Specific to bronchitis, the veteran had a 
history of smoking.  

Please also note the February 2005 VA 
record which noted possible 
bronchospastic disease and a June 2006 VA 
record which indicated that the veteran 
had viral bronchitis.  

2.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for 
bronchitis, to include as due to an 
undiagnosed illness related to service in 
the Persian Gulf War, should be 
readjudicated on a direct basis and under 
consideration of the provisions of 38 
C.F.R. § 3.317.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


